Citation Nr: 0327701	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic leukopenia 
with fever/sweats, gastroenteritis, infections, rheumatoid 
arthritis, and allergies.  

2.  Entitlement to service connection for dislocation of the 
right shoulder and partial clavicle removal.  

3.  Entitlement to service connection for residuals of a 
right wrist fracture.

4.  Entitlement to service connection for genital herpes.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from August 1957 to May 1962.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri, in which the RO denied the veteran's claims for 
chronic leukopenia with fever/sweats, gastroenteritis, 
infections, rheumatoid arthritis, and allergies, dislocation 
of the right shoulder and partial clavicle removal, residuals 
of a right wrist fracture and genital herpes.  


REMAND

In March 2000 the veteran submitted a signed Authorization 
And Consent To Release Information To The Department Of 
Veterans Affairs, VA Form 21-4142 with his claim.  He 
indicated that he was seen for white blood count, complete 
blood count, bacterial infections, gastroenteritis, upper and 
lower gastrointestinal problems and blood lipase.  It does 
not appear as though the RO has attempted to obtain the 
medical records from those named on the VA Form 21-4142.  In 
January 2001 the veteran submitted another Authorization And 
Consent To Release Information To The Department Of Veterans 
Affairs, VA Form 21-4142 for another medical facility where 
he was treated for leukopenia.  It does not appear as though 
the RO has attempted to obtain those medical records.  

At the March 2003 Travel Board hearing the veteran testified 
that the VA did not have copies of his private medical 
records from his private doctor in New York dating back to 
1973 when he was first diagnosed with leukopenia.  The 
veteran stated that the VA did not have all of the medical 
records from Dr. Aliwalas.  He reported that a veterinarian 
in North Carolina provided a medical statement with regard to 
his diagnosis of leukopenia and that this statement was not 
included in claims folder.  The veteran indicated that he was 
seen at a hospital in Raleigh for tendonitis but that those 
records were not in his claims folder.  

VA is required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  38 
C.F.R. § 3.159(c).  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from private medical care 
providers.  38 C.F.R. § 3.159(c)(1).  

Therefore, this case is REMANDED for the following:  

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
leukopenia with fever/sweats, 
gastroenteritis, infections, rheumatoid 
arthritis, and allergies, dislocation of 
the right shoulder and partial clavicle 
removal, residuals of a right wrist 
fracture and genital herpes.  Send the 
veteran a VA Form 21-4142, Authorization 
and Consent to Release Information to the 
Department to Veterans Affairs.  Once the 
veteran returns the signed form obtain 
the medical records from the physicians 
and medical facilities identified.  

2.  The veteran submitted signed 
Authorization And Consents To Release 
Information, VA Form 21-4142 for Dr. 
Aliwalas, Memorial Hospital, Dr. Rimach 
and Blue Ridge Primary Care- Dr. Brundle.  
Make arrangements to obtain complete 
consultation and treatment records from 
Dr. Aliwalas, Memorial Hospital, Dr. 
Rimach and Blue Ridge Primary Care- Dr. 
Brundle.  

3.  The RO is requested to contact the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and request 
copies of any and all available Surgeon 
General's Office reports, which 
correspond to medical treatment provided 
to the veteran of any kind (inpatient, 
outpatient, dispensary, field station, 
etc.) for his period of active duty.  In 
addition, the RO should request the 
veteran's DA20.  The NPRC should be 
requested to proceed with all reasonable 
alternative-source searches that may be 
indicated by this request.  Further, the 
RO itself should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, if 
appropriate.

4.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.

5.  After the development above has been 
completed, the veteran should be 
scheduled for VA examinations.  The 
claims file should be made available to 
the examiners for review.  All 
appropriate tests and x-rays should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

6.  The examiners are specifically 
requested to render opinions as to 
whether it is at least as likely as not 
that the veteran's current chronic 
leukopenia with fever/sweats, 
gastroenteritis, infections, rheumatoid 
arthritis, and allergies was incurred in 
or aggravated by service.  

7.  The examiners are requested to render 
opinions as to whether it is at least as 
likely as not that the veteran's 
dislocation of the right shoulder and 
partial clavicle removal and residuals of 
a right wrist fracture were incurred in 
or aggravated by service.  

8.  The examiners are requested to render 
opinions as to whether it is at least as 
likely as not that the veteran's genital 
herpes were incurred in or aggravated by 
service.  

9.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims.  

10.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



